KRUEGER, Judge.
The offense is an aggravated assault. The punishment assessed is a fine of $250.-00 and confinement in the county jail for a period of one month.
The record is before us without any bills of exception or a statement of facts. The *751complaint and information seem to be in due form. Consequently, there is nothing presented for review;
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.